UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 30, 2014 THE MIDDLEBY CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 1-9973 36-3352497 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 1400 Toastmaster Drive, Elgin, Illinois (Address of Principal Executive Offices) (Zip Code) (847) 741-3300 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On May 30, 2014, The Middleby Corporation (the “Company”) issued a press release announcing that the Board of Directors of the Company has approved a three-for-one split of the Company’s common stock.The Company will effect the stock split by issuing a stock dividend.Each stockholder of record on June 16, 2014, will receive two additional shares of common stock for each share held on the record date.Shares issued pursuant to the stock split will be distributed on June 26, 2014. The press release is attached as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description The Middleby Corporation press release dated May 30, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE MIDDLEBY CORPORATION Dated: May 30, 2014 By: /s/ Timothy J. FitzGerald Name: Timothy J. FitzGerald Title: Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description The Middleby Corporation press release dated May 30, 2014.
